IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-76,391-03


EX PARTE EDWARD LOUIS WOODARD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 6793 IN THE 506TH DISTRICT COURT

FROM WALLER COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  In 1992, Applicant was convicted of
aggravated assault and sentenced to three years' imprisonment.  He did not appeal his conviction. 
	Applicant contends his conviction is void.  The trial court finds that Applicant is entitled to
relief based on improper admonishments. We agree Applicant is entitled to relief.  However, we base
our ruling on the fact that Applicant was not represented by counsel nor did he waive counsel. 	Relief is granted.  The judgment in Cause No. 6793 in the 506th District Court (1) of Waller
County is set aside, and Applicant is remanded to the custody of the Sheriff of Waller County to
answer the charges against him. The trial court shall issue any necessary bench warrant within 10
days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: October 30, 2013
Do not publish
1. Judgment was rendered in Waller County in the 9th Judicial District Court.  Subsequently, the legislature
removed Waller County from the 9th Judicial District and created the 506th Judicial District composed of Grimes
and Waller Counties. The current 9th Judicial District Court is composed of Montgomery County only.